Martin J.,

delivered the opinion of the court.
The plaintiff obtained an injunction to stay the sale of a •tract of land, of which he alleges himself to be the owner *124and in possession, advertised by the Court of Probates, as part of the estate of Bourgeat, whose heirs being made parties, prayed for the dissolution of the injunction which was ordered, the district judge being of opinion that “ a party has no,right to enjoin proceedings by which his rights cannot be affected ; being in possession of the property, the advertizing or even selling it by the Court of Probates, could not divest him of his possession, nor disturb his title. Should a sale be effected, and the purchaser attempt to exercise rights of ownership or possession, it would then be lime enough'to invoke the aid of the court. This sale might never be made, nor any eviction or disturbance experienced.”
In tlie settlement of the estates of deceased persons, all ,thc property to which the deceased had any right or claim may he sold. A third parly cannot arrest the sale by injunction, on pretence that he is the true own-, er, and in possession.
The law re-recognizes the sale of litigious rights, and courts have no power to prevent it.
It appears to us the District Court did not err. In settling the estate of a deceased or insolvent person, it is often convenient not to wait until contested claims .against parts of it may be enforced bjr a suit. In such cases, the rights of the estate are alone sold. The Civil Code recognizes the sale of litigious rights, and the courts have no authority to prevent it. Louisiana Code, 2623, 3522, No. 22.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.